UNITED STATES DISTRICT COURT F 1 L E D
FOR THE DISTRICT OF COLUMBIA l

JUL 1 0 2013
RALPH TAYLOR’ ) C|erk, U.S. District and
) Bankruptcy Courts
Plaintiff, )
)
v ) Civil Action No.
THE UNITED STATES TREASURY, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiffs application to proceed in forma
pauperis and pro se civil complaint. Notwithstanding the Court’s obligation to construe a pro se
complaint liberally, see Haz`nes v. Kerner, 404 U.S. 5 l9, 520 (1972), the Court has"not only the
authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual
power to pierce the veil of the complaints factual allegations and dismiss those claims whose
factual contentions are clearly baselessf’ Neitzke v. Williams, 490 U.S. 319, 327 (1989).

According to the plaintiff, by tendering a"financial instrument . . . for the performance of
certain obligations to be completed upon its receipt and negotiation§’Compl. 1[ l, to which the
United States of America did not timely respond, the United States is now obligated either to
return the original financial instrument or, in the alternative, to pay him $l l,OO0,000.00 plus
interest. Ia’. 11 7. This obligation somehow has arisen from the plaintiffs conviction in and
sentence imposed by the United States District Court for the Southern District of Indiana. See

id., Ex. (excerpt from judgment and commitment order); see also United States v. Taylor, 196

af\y\\

F.3d 854 (7th Cir. 1999) (affirming criminal convictions and 30-year prison sentence). Wholly
absent from the plaintiffs pleading is any credible legal theory to support his demand for

compensation.

This complaint is frivolous and it must be dismissed. See 28 U.S.C. §§ l9l 5(e)(l)(B)(i),

l9l5A(b)(l). An Order consistent with this Memorandum Opinion is issued separately.

/Mr»¢-

United Stat{s District Judge

DATE: GfT(F//Wl@